Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 12/23/2021 have been entered. Claims 1, 20, 21, 23, 33, 34 have been amended. Claim 36 has been canceled.  No claims have been added. Claims 1-12, 15-17, 20-24, 27, 33-35 are still pending in this application, with claims 1, 23, 33 and 34 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-9, 15, 16, 23, 24, 33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sima (RO 131370 A2), in view of Lind (US Pre-Grant Publication 20090222127 A1).  

Regarding claim 1, Sima discloses a method of generating fabrication data for manufacture of a garment (Sima (page 2 last 4 lines, page 3 first 17 lines) transmits custom 2D clothing patterns to manufacturing.), the method comprising: 
obtaining measurement data for the body region of the wearer (Sima (page 2 last 4 lines, page 3 first 17 lines) discloses scanning a client’s body with a 3D digital scanning system.);
using the modified measurement data to generate the fabrication data for manufacturing the garment (Sima (page 2 last 4 lines, page 3 first 17 lines) creates custom 2D patterns from the verified 3D clothing models, then transmits the custom 2D patterns to manufacturing.), 
setting an initial arrangement of a three-dimensional model for the body region to reflect the measurement data (Sima (page 2 last 4 lines, page 3 first 17 lines) discloses scanning a client’s body with a 3D digital scanning system to produce a virtual moulding.); 
applying the garment. (Sima (page 2 last 4 lines, page 3 first 17 lines) selects a 2D clothing pattern that best matches the dimensions of the virtual moulding.).

Sima does not describe said garment for regulation of a body region of a wearer of the garment;
modifying the measurement data to simulate a regulating effect for the garment; and
checking the regulating effect on the three-dimensional model for the body region against the modified measurement data.
However, these features are well known in the art as taught by Lind. For example, Lind discloses said garment for regulation of a body region of a wearer of the garment (Lind [0070] exerts a pressure on the intended wearer’s body to reform, reshape, or support the soft tissues lying beneath the garment.);
modifying the measurement data to simulate a regulating effect for the garment (Lind [0070] enables a user to customize a garment to reform, reshape, or support the soft tissues lying beneath the garment.); and
checking the regulating effect on the three-dimensional model for the body region against the modified measurement data.  (Lind [0070] enables a user to customize a garment to reform, reshape, or support the soft tissues lying beneath the 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sima’s system for creating and manufacturing custom clothing or footwear with Lind’s system for facilitating pattern-based clothing design activities because Lind (Fig. 12) illustrates functions that include “APPLY PATTERN TO MODEL” (226), “CUSTOMIZE FITTING” (232), and “UPDATE PATTERN AND MODEL” (234).  Customizing the fitting and updating the pattern and model requires modifying measurement data.

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Sima and Lind above.
Sima as modified by Lind further teaches a method according Claim 1, wherein the regulating effect for the garment is for regulating a disposition of the body region.  (Lind [0070] enables a user to customize a garment to reform, reshape, or support the soft tissues lying beneath the garment.  The definition of “disposition” in the context of claim 3 is interpreted as “the way in which something is placed or arranged, especially in relation to other things”.)

Regarding claim 4, the claimed invention for claim 3 is shown to be met with explanations from Sima and Lind above.
a method according to Claim 3, comprising: 
modifying a portion of the measurement data representing a disposition of the body region, to alter said represented disposition by a determined extent (Lind [0070] enables a user to customize a garment to reform, reshape, or support the soft tissues lying beneath the garment.); and 
using the modified measurement data to generate the fabrication data for manufacturing the garment. (Lind [0007] discloses presenting a view of the updated pattern layout and prints the pattern to make the garment.

Sima further teaches produce, when worn by the wearer, the regulating effect of altering the disposition of the body region by the determined extent.  (Sima (page 2 last 4 lines, page 3 first 17 lines) creates custom 2D patterns from the verified 3D clothing models, then transmits the custom 2D patterns to manufacturing.)

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Sima and Lind above.
Sima as modified by Lind further teaches a method according to Claim 1, wherein the step of modifying the measurement data comprises processing the measurement data to transform at least a portion of the measurement data.  (Lind (Fig. 6 [0036]) discloses a GUI for inputting body measurements related to a garment.)

Regarding claim 6, the claimed invention for claim 1 is shown to be met with explanations from Sima and Lind above.
Sima as modified by Lind further teaches a method according to Claim 1, wherein the regulating effect for the garment is for regulating a shape of the body region.  (Lind [0070] enables a user to customize a garment to reform, reshape, or support the soft tissues lying beneath the garment.)

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from Sima and Lind above.
Sima as modified by Lind further teaches a method according to Claim 1, wherein the step of modifying the measurement data to simulate the regulating effect comprises determining a model for a regulating effect of the garment on a body region.  (Lind [0073] enables users to design garments while taking into consideration a previewing (checking) of pressure, stress, and strain applied to garments with respect to a wearer’s soft tissue.  For example, colors on body portions of a rendered model (Fig. 12 (177)) are changed to indicate changes in pressure level.)

Regarding claim 8, the claimed invention for claim 1 is shown to be met with explanations from Sima and Lind above.
Lind further teaches a method according to Claim 1, wherein the step of modifying the measurement data to simulate the regulating effect comprises receiving a user input from a user interface to adjust the measurement data..  (Lind (Fig. 6 [0036]) discloses a GUI for inputting body measurements related to a 

Regarding claim 9, the claimed invention for claim 1 is shown to be met with explanations from Sima and Lind above.
Sima further teaches a method according to Claim 1, wherein the step of obtaining measurement data for the body region comprises electronically surveying a topography of the body region.  (Sima (page 2 last 4 lines, page 3 first 17 lines) discloses scanning a client’s body with a 3D digital scanning system.)

Regarding claim 15, the claimed invention for claim 1 is shown to be met with explanations from Sima and Lind above.
Sima as modified by Lind further teaches a method according to Claim 1, wherein the regulating effect for the garment is provided by one or more of: a structural element of the garment; a characteristic of the fabric of the garment (Lind [0028] discloses a fabric module which enables a user to select desired fabric factors or parameters.); a padding element of the garment; and a prosthesis

Regarding claim 16, the claimed invention for claim 1 is shown to be met with explanations from Sima and Lind above.
Sima as modified by Lind further teaches a method according to Claim 1, wherein the method comprises, following modifying the measurement data, displaying to the wearer the modified measurement data simulating the regulating effect for the garment.  (Lind (Fig. 6 [0036]) discloses a GUI for inputting body measurements related to a garment.  It is well known in the art for a GUI to display the data (measurements) just entered.  Astrom (page 4 paragraph 1) simulates a volume redistribution in an after-avatar as a function of the before-avatar and the garment’s tensile stress properties exerted on the body.)

Regarding claim 23, Sima further teaches a measuring device for obtaining measurement data for the body region of the wearer. (Sima (page 2 last 4 lines, page 3 first 17 lines) discloses scanning a client’s body with a 3D digital scanning system.)
Lind further teaches a processor. (Lind (Abstract))
In light of the rejection of claim 1, the remaining limitations for the system in claim 23 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 23 are rejected for the same reason as claim 1.

Regarding claim 24, the claimed invention for claim 1 is shown to be met with explanations from Sima and Lind above.
Sima as modified by Lind further teaches a method of manufacturing a garment for regulation of a body region of a wearer of the garment according to Claim 1, further comprising:
obtaining the fabrication data; and 
using the fabrication data to manufacture the garment.  (Lind (Fig. 6 [0036]) discloses a GUI for inputting body measurements related to a garment.  Lind [0007] discloses presenting a view of the updated pattern layout and prints the pattern to make the garment.)

Regarding claim 33, Sima as modified by Lind teaches a non-transitory computer readable medium (Lind Fig. 1 [0026] data storage device or database) comprising computer program code adapted, when loaded into or run on a computer or processor. (Lind [0024])
In light of the rejection of claim 1, the remaining limitations for the medium in claim 33 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 33 are rejected for the same reason as claim 1.

Regarding claim 35, the claimed invention for claim 8 is shown to be met with explanations from Sima and Lind above.
Sima as modified by Lind further teaches a method according to Claim 8, wherein the modification of the measurement data to simulate the regulating effect is applied manually by a user.  (Lind (Fig. 6 [0036]) discloses a GUI for inputting body measurements related to a garment.  Lind (Fig. 6 [0054]) discloses a user changing a body characteristic, such as the dimension (measurement data) of the waist girth (Fig. 6 (136)) using the GUI.  Lind automatically updates the size and shape of garment pieces based on the changed body characteristic.)

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sima (RO 131370 A2), in view of Lind (US Pre-Grant Publication 20090222127 A1), in view of Astrom (WO 2012/036620 A1).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Sima and Lind above.
Sima and Lind do not describe a method according to Claim 1, wherein the step of obtaining comprises obtaining measurement data for an unregulated state of the body region of the wearer, 
and wherein the step of modifying comprises modifying the measurement data to simulate a regulated state of the body region of the wearer.
However, these features are well known in the art as taught by Astrom. For example, Astrom discloses a method according to Claim 1, wherein the step of obtaining comprises obtaining measurement data for an unregulated state of the body region of the wearer, 
and wherein the step of modifying comprises modifying the measurement data to simulate a regulated state of the body region of the wearer.  (Astrom (page 4 paragraph 1) captures a 3D portion of the body to be covered by the garment, models a before-avatar of the captured 3D portion, and simulates a volume redistribution in an after-avatar as a function of the before-avatar and the garment’s tensile stress properties exerted on the body.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sima’s system for creating and .

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sima (RO 131370 A2), in view of Lind (US Pre-Grant Publication 20090222127 A1), in view of Shin et al. (“Shin”, Pre-Grant Publication 20170360578 A1).

Regarding claim 10, the claimed invention for claim 9 is shown to be met with explanations from Sima and Lind above.
Sima and Lind do not describe a method according to Claim 9, wherein the step of electronically surveying comprises: capturing image data of the body region; and processing the image data using a photogrammetry technique to determine a topography of the body region.
However, these features are well known in the art as taught by Shin. For example, Shin discloses a method according to Claim 9, wherein the step of electronically surveying comprises: capturing image data of the body region; and processing the image data using a photogrammetry technique to determine a topography of the body region.  (Shin [0139] generates an object model based on photographs using photogrammetry.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sima’s system for creating and 

Regarding claim 11, the claimed invention for claim 10 is shown to be met with explanations from Sima, Lind, and Shin above.
Sima as modified by Lind further teaches a method according to Claim 10, wherein the step of modifying the measurement data comprises applying a transform to the determined topography of the body region.  (Lind [0045] transform elements to correspond to the user’s unique body characteristics.)

Regarding claim 12, the claimed invention for claim 11 is shown to be met with explanations from Sima, Lind, and Shin above.
Sima as modified by Lind further teaches a method according to Claim 11, wherein the step of applying the transform comprises: comparing a property of the measurement data and/or a property of the garment to a database (Lind [0026] stores default fitting data and user measurement input in a database.); and 
selecting from the database a transform element associated with the measurement data property and/or the garment property.  (Lind [0045] transform elements to correspond to the user’s unique body characteristics.  The user’s unique body characteristics are interpreted as the user’s measurement input.)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sima (RO 131370 A2), in view of Lind (US Pre-Grant Publication 20090222127 A1), in view of McKeen et al. (“McKeen”, Pre-Grant Publication 20170340023 A1).

Regarding claim 17, the claimed invention for claim 1 is shown to be met with explanations from Sima and Lind above.
Sima and Lind do not describe a method according to Claim 1, wherein the body region is a bust region, 
wherein the garment is an underwear garment, 
wherein a structural element of the underwear garment is a support element, 
and wherein the method comprises using the modified measurement data to generate the fabrication data, the fabrication data comprising a template for the support element.
However, these features are well known in the art as taught by McKeen. For example, McKeen discloses a method according to Claim 1, wherein the body region is a bust region, 
wherein the garment is an underwear garment (McKeen (Abstract) discloses a system for producing a bra.), 
wherein a structural element of the underwear garment is a support element (McKeen [0009] discloses the production of a compression bra.), 
and wherein the method comprises using the modified measurement data to generate the fabrication data (McKeen (Fig. 1A [0063]) captures measurements of , the fabrication data comprising a template for the support element.  (McKeen (Fig. 1A [0075]) illustrates a first sizing convention database for storing measurements (template) used for sports bras.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sima’s system for creating and manufacturing custom clothing or footwear, Lind’s system for facilitating pattern-based clothing design activities with McKeen’s system for manufacturing a garment support structure because with McKeen’s system, the frames, support structures, casings, and/or housings disclosed herein work together to provide breast weight support and/or bear the load of the wearer's breast weight and redistribute it around, for example, 180.degree.-360.degree. of the wearer's torso [0059].

Claim(s) 20-22, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sima (RO 131370 A2), in view of Lind (US Pre-Grant Publication 20090222127 A1), in view of McKeen et al. (“McKeen”, Pre-Grant Publication 20170340023 A1), in view of Dunham et al. (“Dunham”, US Patent 3696456 A).

Regarding claim 21, the claimed invention for claim 1 is shown to be met with explanations from Sima and Lind above.
a method according to Claim 1 further comprising: 
manufacturing an initial form of the garment using the fabrication data. (McKeen (Fig. 1A [0074]) discloses a sizing system to provide instructions to a production system to produce garments.)

Sima as modified by Lind further teaches using the modified measurement data to obtain the three-dimensional model for the body region. (Lind [0007] builds a graphical model of the intended wearer based upon body characteristics input by the user.  Fig. 7 illustrates elements using (x, y, z) coordinates (3D).  Lind (Fig. 6 [0054]) discloses a user changing a body characteristic, such as the dimension (measurement data) of the waist girth.  Lind automatically updates the size and shape of garment pieces and the 3D generated model based on the changed body characteristic.)

Sima, Lind, and McKeen do not describe comparing the manufactured initial form of the garment to the three-dimensional model for the body region; and 
using the comparison to generate additional fabrication data for manufacture of the garment.
However, these features are well known in the art as taught by Dunham. For example, Dunham discloses comparing the manufactured initial form of the garment to the three-dimensional model (Dunham (column 2 lines 17-44) compares foot contour data from a foot model to a model of an existing foot last.); and 
using the comparison to generate additional fabrication data for manufacture of the garment.  (Dunham (column 2 lines 45-58) manufactures a new last if the models do not match.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sima’s system for creating and manufacturing custom clothing or footwear, Lind’s system for facilitating pattern-based clothing design activities, McKeen’s system for manufacturing a garment support structure with Dunham’s custom shoe construction system because McKeen (Fig. 11) illustrates an iterative process for manufacturing a garment sample for approval / disapproval of a garment sample.  It would have been obvious to replace McKeen’s customer approval step (1135) with Dunham’s system which compares a model of an existing clothing item with measurements of a new model (column 2 lines 17-58).

Regarding claim 20, the claimed invention for claim 1 is shown to be met with explanations from Sima and Lind above.
Lind further teaches using the measurement data to obtain the three-dimensional model for the body region. (Lind [0007] builds a graphical model of the intended wearer based upon body characteristics input by the user.  Fig. 7 illustrates elements using (x, y, z) coordinates (3D).)
In light of the rejection of claim 21, the remaining limitations for the method in claim 20 are similar and performed by the method in claim 21. Therefore, the remaining limitations in claim 20 are rejected for the same reasons as claim 21.

Regarding claim 22, the claimed invention for claim 21 is shown to be met with explanations from Sima, Lind, McKeen, and Dunham above.
Sima, Lind, McKeen, as modified by Dunham further teach a method according to Claim 21, wherein the step of using the comparison comprises determining a dimensional difference between the manufactured initial form of the garment and the three-dimensional model, and using the dimensional difference to alter a corresponding dimensional parameter for the fabrication data.  (Dunham (column 2 lines 17-35) creates foot contour data based on foot measurements.  Dunham (column 2 lines 17-35) compares foot contour data from a foot model to a model of an existing foot last.  Dunham (column 2 lines 45-58) manufactures a new last if the models do not match.)

Regarding claim 34, in light of the rejections in claims 1 and 21, the method in claim 34 is similar and performed by the method in claims 1 and 21. Therefore, claim 34 is rejected for the same reasons as claims 1 and 21.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sima (RO 131370 A2), in view of Lind (US Pre-Grant Publication 20090222127 A1), in view of McKeen et al. (“McKeen”, Pre-Grant Publication 20170340023 A1), in view of Dunham et al. (“Dunham”, US Patent 3696456 A), in view of Trangmar et al. (“Trangmar”, US Pre-Grant Publication 20200060356 A1 (priority to PCT/US2017/032026, paragraph [0042])).

Regarding claim 27, the claimed invention for claim 21 is shown to be met with explanations from Sima, Lind, McKeen, and Dunham above.
Sima, Lind, McKeen, and Dunham do not describe a method according to Claim 21 wherein the step of using the measurement data to obtain the three-dimensional model for the body region comprises modifying a portion of a three-dimensional base structure to match a portion of the measurement data.
However, these features are well known in the art as taught by Trangmar. For example, Trangmar discloses a method according to Claim 21 wherein the step of using the measurement data to obtain the three-dimensional model for the body region comprises modifying a portion of a three-dimensional base structure to match a portion of the measurement data.  (Trangmar [0051] scans a user’s anatomy using cameras and produces a digital profile of a removed breast based on 3D measurements of the removed breast.  The digital profile is used to produce a prosthetic.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sima’s system for creating and manufacturing custom clothing or footwear, Lind’s system for facilitating pattern-based clothing design activities, McKeen’s system for manufacturing a garment support structure, Dunham’s custom shoe construction system with Trangmar’s method of manufacturing a brassiere because with Trangmar’s method, a support member for the restorative piece may be manufactured [0051].

Response to Arguments
The Applicants arguments (pages 8-9 filed 12/21/2021) regarding the 35 USC 112(b) rejections and Claim Objections for claim 36 have been fully considered and found persuasive.  Claim 36 has been canceled, and claims amended with limitations from claim 36 do not contain rejected or objected to content.  Thus, the 35 USC 112(b) rejections and Claim Objections for claim 36 have been withdrawn.

The Applicants’ arguments (pages 9-11 filed 4/15/2021) regarding the 35 USC 103 rejections of independent claims 1, 23, 33, and 34 have been fully considered.
The Applicants generally that the art of record does not disclose setting an initial arrangement of a three-dimensional model for the body region to reflect the measurement data; 
applying the garment; and 
checking the regulating effect on the three-dimensional model for the body region against the modified measurement data.  
The Examiner finds this argument moot because of disclosures in the new reference Sima and the previously cited reference Lind.
Sima discloses a system for making custom clothing or footwear.  Sima scans a client’s body with a 3D scanner, 
creates a 3D molding (model) from the 3D scan, 
identifies 2D patterns that closely match the client’s 3D molding, 
transforms the 2D patterns into a 3D pattern,
modifies the 3D pattern based on specific customer features,

transforms the modified 3D pattern into customized 2D patterns,
then transmits the customized 2D patterns to manufacturing.
Sima’s features describe the majority of claim 1’s features.  A key feature not taught by Sima is the regulating effect on the 3D model.  Lind appears to disclose this limitation in paragraphs [0070] and [0073].  Lind enables a user to customize a garment to reform or reshape a user’s body.  Lind (Fig. 12) illustrates a GUI that allows the user to preview pressure, stress and strain to garments with respect to the wearer’s soft tissue.  A 3D model (Fig. 12, (177) [0069]) is illustrated that is used to preview the regulating effect on a 3D model.

Thus, the Applicants’ arguments the 35 USC 103 rejections of independent claims 1, 23, 33, and 34 have been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613